Citation Nr: 0122905	
Decision Date: 09/20/01    Archive Date: 09/24/01

DOCKET NO.  00-11 267	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUES

1.  Whether an October 1968 RO rating decision denying 
service connection for left shoulder disability contains 
clear and unmistakable error.

2.  Whether an October 1968 RO rating decision denying 
service connection for knee disability contains clear and 
unmistakable error.


REPRESENTATION

Appellant represented by:	Montana Veterans Affairs 
Division


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The veteran served on active duty from August 1965 to May 
1967.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in March 2000 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Fort Harrison, Montana.


FINDINGS OF FACT

1.  Service medical records demonstrate that the veteran 
experienced an increase in his left shoulder disability 
during service.  

2.  There is no clear and unmistakable evidence to rebut the 
presumption of aggravation of left shoulder disability.

3.  The veteran had not submitted a claim for service 
connection for knee disability as of October 1968, and did 
not receive proper notice of the decision or opportunity to 
present argument and evidence for the claim.


CONCLUSIONS OF LAW

1.  The October 1968 RO rating decision denying service 
connection for left shoulder disability contains clear and 
unmistakable error.  38 U.S.C.A. 5109A (West 1991 & Supp. 
2001); 38 C.F.R. § 3.105(a) (2000).

2.  The October 1968 RO rating decision denying service 
connection for knee disability is not final and binding; 
there can be no valid CUE claim for this decision. 38 
U.S.C.A. § 7105 (West 1991); 38 C.F.R. § 3.105(a).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Background

The veteran contends that an October 1968 RO rating decision 
denying service connection for knee disability and left 
shoulder disability contains CUE as to both claims.  He 
contends that the medical evidence in October 1968 
demonstrated aggravation during service of knee and left 
shoulder disabilities.  He further contends that the failure 
of the RO to afford him a VA compensation examination in 1968 
for these disabilities either vitiates the finality of the 
October 1968 RO rating decision, or constitutes CUE.  The 
veteran and his representative discussed these contentions at 
length during a May 2000 RO hearing. 

The evidence of record as of October 1968 was as follows:

In an August 1965 letter, H.P., M.D., wrote:

[The veteran] had a left shoulder 
Magnuson repair in 1962.  He has a 
feeling of some slipping in abduction and 
external rotation, though he has had no 
recurrent dislocation since the operation 
was done.

He has had discomfort in both knees on 
prolonged activity for as long as he can 
remember.  He was first seen by me on 
August 10, 1963, following an injury in 
the left knee with associated effusion 
requiring aspiration.  On May 21, 1963[,] 
there was still some effusion in the 
joint.  There was some fullness in the 
lateral aspect of the knee joint line, 
suggestive of a cyst.  Locking has not 
occurred.  He has had repeated catching 
in the outer aspect of the knee 
associated with pain in the anterolateral 
aspect of that joint.  Pain is 
principally in the anterior aspect of the 
right knee not associated with swelling.  
Symptoms are brought on by prolonged 
activity such as being on his feet.

During veteran's August 1965 service entry examination, 
clinical evaluation of the upper extremities and lower 
extremities was normal.   The reviewing physician noted 
surgical correction of the dislocation of the left shoulder 
in 1962, with no recurrent dislocation since, though the 
veteran felt some slipping.  The condition was evaluated as 
non-disabling.  Stability appeared good upon entrance into 
service. The report of examination includes a profile of 
"2" for upper extremities, and "1" for lower extremities.

In September 1965, the veteran sought treatment because he 
felt like his shoulder was going to come out while on the 
overhead bars.  The treating physician at the orthopedic 
clinic noted the 1962 history of surgical correction for 
dislocation.  He also noted that the veteran's history of 
sore knees.  The history includes an unclear notation 
regarding locking and effusion.  The impression was repaired 
dislocation of shoulder, with negative current diagnosis.

Two days later in September 1965, the veteran was seen at the 
dispensary for trouble with bending his knees.  He was having 
trouble with kneeling position, squatting, etc., on the rifle 
range.  He wanted a statement about his knees.

In October 1966, the veteran received treatment for a sore 
left shoulder.  

In December 1966, the veteran injured his shoulder after 
"swinging and missing an opponent."  The service medical 
record includes an impression of acute anterior dislocation 
of the left shoulder.  The dislocation was confirmed by X-
ray.  The treatment plan was a sling and swathe for three 
weeks.  The treating physician wrote that the veteran "will 
almost certainly require a Barnhart (or Putti-Platt) 
supplemented by a Magnusen in future."

During a May 1967 service separation examination, clinical 
evaluation of the upper extremities and lower extremities was 
normal.  The veteran gave positive histories of pain or 
"trick" shoulder or elbow, and "trick" or locked knee.  
Though the reviewing physician's handwriting is difficult to 
read, he clearly acknowledged the veteran's history of 
shoulder dislocation and operative repair in 1962, and his 
knee complaints.  The report of medical history includes a 
stamp stating that "positive answer found to be of no 
medical significance."  The report of separation examination 
(also difficult to read), prepared by the same physician, 
includes a profile of "2" for upper extremities, and "1" 
for lower extremities.

In September 1968, the veteran submitted an application for 
service connection or pension for a shoulder injury in 
Vietnam; difficulty breathing in Vietnam; sprained back 
during basic training; and high blood pressure.

In an October 1968 rating decision, the RO denied service 
connection for knee disability and left shoulder disability.  
For the left shoulder disability, the RO reasoned "the 
treatment that [the veteran] received in service was to 
correct an existing disability."  For the "knee 
condition," the RO found that this "also preexisted his 
entry into service as shown by his private physician's 
statement."  The rating decision is ambiguous as to whether 
the RO was denying service connection for right knee 
disability only, or for bilateral knee disability.

Claims Development

Recently enacted legislation, the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(VCAA), contains extensive provisions modifying the 
adjudication of all pending claims.  Karnas v. Derwinski, 1 
Vet. App. 308 (1991).  The new law revises the former § 
5107(a) of title 38 United States Code to eliminate the 
requirement that a claimant come forward first with evidence 
to well ground a claim before the Secretary is obligated to 
assist the claimant in the developing the facts pertinent to 
the claim.  The other salient features of the new statutory 
provisions impose the following obligations on the Secretary 
(where they are codified in title 38 United States Code is 
noted in parentheses): 

(1) The Secretary must provide application forms and notify 
the claimant and the representative, if any, if his 
application is incomplete, of the information necessary to 
complete the application (38 U.S.C.A. § 5102); 

(2) The Secretary must provide the claimant and the 
claimant's representative, if any, with notice of required 
information and evidence not previously provided that is 
necessary to substantiate the claim (38 U.S.C.A. § 5103(a)); 

(3) The Secretary must indicate which part of the information 
and evidence, if any, is to be provided by the claimant and 
which portion, if any, the Secretary will attempt to obtain 
on behalf of the claimant (38 U.S.C.A. § 5103(a)); 

(4) The Secretary must make reasonable efforts to assist the 
claimant in obtaining evidence necessary to substantiate the 
claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim (38 U.S.C.A. § 5103A(a)); 

(5) The Secretary must make every reasonable effort to obtain 
relevant records (including private records) that the 
claimant adequately identifies to the Secretary and 
authorizes the Secretary to obtain (38 U.S.C.A. § 
5103A(b)(1)); 

(6) If, after making reasonable efforts to obtain relevant 
records, the Secretary is unable to obtain the relevant 
records sought, the Secretary shall notify the claimant that 
the Secretary is unable to obtain records, and such 
notification shall: 
	(a) identify the records the Secretary is unable to 
obtain;
(b) briefly explain the efforts that the Secretary made 
to obtain those 
      records; and
(c) describe any further action to be taken by the 
Secretary with respect to 
                 the claim (38 U.S.C.A. § 5103A(b)(2)).

(7) Whenever the Secretary attempts to obtain records from a 
Federal department or agency under this subsection or 
subsection (c) [38 U.S.C.A. § 5103A(c)], the efforts to 
obtain those records shall continue until the records are 
obtained unless it is reasonably certain that such records do 
not exist or that further efforts to obtain those records 
would be futile (38 U.S.C.A. § 5103A(b)(3)).

(8)  In the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection (b) [38 
U.S.C.A. § 5103A(b)] shall include obtaining the following 
records if relevant to the claim:
(a) The claimant's service medical records and, if the 
claimant has furnished the Secretary information 
sufficient to locate such records, other relevant 
records pertaining to the claimant's active military, 
naval, or air service that are held or maintained by a 
governmental entity (38 U.S.C.A. § 5103A(c)(1)).
(b) Records of relevant medical treatment or examination 
of the claimant at Department health-care facilities or 
at the expense of the Department, if the claimant 
furnishes information sufficient to locate those records 
(38 U.S.C.A. § 5103A(c)(2)).
(c) Any other relevant records held by any Federal 
department or agency that the claimant adequately 
identifies and authorizes the Secretary to obtain (38 
U.S.C.A. § 5103A(c)(3)).

(9) In the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection (a) [38 
U.S.C.A. § 5103A(a)] shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim (38 U.S.C.A. § 5103A(d)(1)).
(a) The Secretary shall treat an examination or opinion 
as being necessary to make a decision on a claim for 
purposes of paragraph (1) [38 U.S.C.A. § 5103A(d)(1)] if 
the evidence of record before the Secretary, taking into 
consideration all information and lay or medical 
evidence (including statements of the claimant)-
  	(i) contains competent evidence that the claimant 
has a current 
 	disability, or persistent or recurrent symptoms of 
disability; and
(ii) indicates that the disability or symptoms may 
be associated with the claimant's active military, 
naval, or air service; but
(iii) does not contain sufficient medical evidence 
for the Secretary to make a decision on the claim.

(10) Nothing in this section [38 U.S.C.A. § 5103A] shall be 
construed as precluding the Secretary from providing such 
other assistance under subsection (a) [38 U.S.C.A. § 
5103A(a)] to a claimant in substantiating a claim as the 
Secretary considers appropriate (38 U.S.C.A. § 5103A(g)).

(11) Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary (38 U.S.C.A. § 
5107).

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(b), which is effective 
August 29, 2001.  Except for the amendment to 38 C.F.R. § 
3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 38 
C.F.R. § 3.159(c)(4)(iii), VA stated that "the provisions of 
this rule merely implement the VCAA and do not provide any 
rights other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.  

The Board has reviewed the potential applicability to this 
case of the development provisions of the VCAA.  A CUE claim, 
however, is markedly different from the ordinary subject 
matter of the VCAA, since a CUE claim is to be decided on the 
basis of the evidence in the claims file as of the date of 
the RO rating decision in which CUE is alleged.  Accordingly, 
compared to other types of claims, there is virtually no 
basis for development of the factual record in CUE claims.  
There is no indication or contention that there is currently 
additional information not now associated with the claims 
file that was of record before the RO in October 1968 that 
would be relevant to adjudication of the veteran's CUE 
claims.  Since the factual record is complete, the 
requirement that VA provide notice as to the development 
responsibilities of the veteran and VA is moot. 

With respect to the notice provisions of the VCAA, the RO's 
April 2000 statement of the case and subsequent supplemental 
statements of the case provided ample notice of the governing 
law and regulations, and the scope and type of evidence for 
consideration in a CUE claim.  Because the veteran and his 
representative have repeated actual notice of the applicable 
law and regulations, as well as the evidence that would 
substantiate the claim, the Board finds that the notice 
requirements of the VCAA have been met.  

In light of all of these considerations, the Board finds that 
it is not prejudicial to the claimant to proceed to 
adjudicate the claims on the current record.  Bernard v. 
Brown, 4 Vet. App. 384 (1993).

Analysis

Previous determinations which are final and binding, 
including decisions of service connection, degree of 
disability, age, marriage, relationship, service, dependency, 
line of duty, and other issues, will be accepted as correct 
in the absence of clear and unmistakable error (CUE).  Where 
evidence establishes such error, the prior decision will be 
reversed or amended.  38 U.S.C.A. 5109A; 38 C.F.R. § 
3.105(a).  The RO's October 1968 rating decision was 
unappealed.  The decision on the claim for service connection 
for shoulder disability is final and binding.  The finality 
of the RO's October 1968 denial of service connection for 
knee disability is not so clear, and is discussed more fully 
below.

In Fugo v. Brown, 6 Vet. App. 40 (1993), the United States 
Court of Appeals for Veterans Claims (Court) held that merely 
to aver that there is CUE in a case is not sufficient to 
raise the issue.  Stated another way, while the magic 
incantation "clear and unmistakable" need not be recited in 
haec verba, to recite it does not suffice, in and of itself, 
to raise the issue.  CUE is a very specific and rare kind of 
error.  It is the kind of error, of fact or of law, that when 
called to the attention of later reviewers compels the 
conclusion, with which reasonable minds could not differ, 
that the result would have been manifestly different but for 
the error.  Even if error is present, if it is not absolutely 
clear that a different result would have ensued, the error 
complained of is not CUE.  The Court of Appeals for Veterans 
Claims has interpreted 38 C.F.R. § 3.105(a) to require that a 
final RO decision be reversed or amended only when the 
claimed error, had it not been made, "would have manifestly 
changed the outcome at the time it was made."  Russell v. 
Principi, 3 Vet. App. 310, 313 (1992); see also Fugo v. 
Brown, 6 Vet. App. 40, 43-44 (1993).  The United States Court 
of Appeals for the Federal Circuit upheld this standard in 
Bustos v. West, 179 F. 3d 1378 (Fed. Cir. 1999).

A review for CUE is only upon the evidence of record at the 
time the decision was entered, with exceptions not applicable 
in this matter.  See Fugo v. Brown, 6 Vet. App. 40, 43 
(1993); see also Pierce v. Principi, 240 F.3d 1348 (Fed. Cir. 
2001) (affirming the COVC's interpretation of 38 U.S.C. § 
5109A that RO CUE must be based upon the evidence of record 
at the time of the decision). 

The Board has reviewed the laws and regulations pertaining to 
service connection, and the presumptions of aggravation and 
soundness, in effect in October 1968, and finds that, for 
purposes of this case, they are functionally equivalent to 
the laws and regulations currently in effect, which are as 
follows:

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 1991 & Supp. 2001).  With 
chronic disease shown as such in service so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2000).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2000).

The veteran will be considered to have been in sound 
condition when examined, accepted and enrolled for service, 
except as to defects, infirmities, or disorders noted at 
entrance into service, or where clear and unmistakable 
(obvious or manifest) evidence demonstrates that an injury or 
disease existed prior thereto.  Only such conditions as are 
recorded in examination reports are to be considered as 
noted.  Clear and unmistakable evidence that the disability 
manifested in service existed before service is required to 
rebut the presumption of soundness.  38 U.S.C.A. § 1111 (West 
1991);  38 C.F.R. 3.304(b).

A pre-existing injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 C.F.R. § 3.306(a).  Clear and 
unmistakable evidence is required to rebut the presumption of 
aggravation where the pre-service disability underwent an 
increase in severity during service.  38 C.F.R. § 3.306(b). 

Left Shoulder 

The Board finds that the October 1968 RO rating decision 
denying service connection for left shoulder disability 
contains CUE.  In its rating decision, the RO reasoned only 
that the veteran's inservice treatment was for a condition 
that preexisted service.  However, Dr. H.P's August 1965 
letter makes clear that the veteran had not experienced a 
separated shoulder since his corrective surgery in 1962.  
While earlier inservice incidents may have represented mere 
flare-ups of the underlying disability, the acute shoulder 
separation in December 1966 was a worsening of the underlying 
condition as it existed at entry into service.  The treating 
physician acknowledged this when he opined that the veteran 
would "almost certainly require a Barnhart (or Putti-Platt) 
supplemented by a Magnusen procedure in future."  (The Board 
notes parenthetically that the veteran did indeed undergo a 
Magnusen repair and modified Putti-Platt in September 1968, 
though the private hospital records of the surgery are not 
evidence in this case, since they were not associated with 
the claims file until December 1997).

Since the left shoulder disability increased in severity 
during service, the presumption of aggravation was for 
application for the claim.  38 C.F.R. § 3.306(a).  Clear and 
unmistakable evidence was required to rebut the presumption 
of aggravation.  38 C.F.R. § 3.306(b).  The service discharge 
examination could arguably be construed as weakly rebutting 
the presumption of aggravation to some degree, but it would 
be an ineffectual rebuttal, and would not even arguably 
constitute clear and unmistakable evidence.  For example, 
though clinical evaluation of the upper extremities was 
purportedly normal at discharge, the veteran's left shoulder 
was profiled as a "2."  And though the reviewing physician 
acknowledged the 1962 surgical repair, he did not acknowledge 
the inservice acute separation of the left shoulder, 
confirmed by X-ray, only six months prior to discharge from 
service, or the December 1966 treating physician's statement 
that the left shoulder would require surgery in the future. 

As a result of clear and unmistakable error, the August 1968 
RO rating decision is revised to a grant of service 
connection for left shoulder disability, based on inservice 
aggravation.  38 C.F.R. 3.105(a).  The degree to which the 
veteran's post-service left shoulder disability has exceeded 
the level of left shoulder disability upon entry into service 
will be a matter for RO consideration in rating the newly 
service-connected disability.  See 38 C.F.R. § 3.322(a) 
(2000).

Knees

The veteran had not submitted a claim for service connection 
for knee disability as of October 1968.  His original claim 
for benefits lists four disabilities, but nowhere mentions a 
knee disability.  The October 1968 RO rating decision 
gratuitously lists "left knee condition" as one of the 
pending claims, without explanation of where the veteran 
raised the claim.  The rating determination is likewise 
unclear as to whether denial of service connection for a 
"knee condition" was a denial of service connection for 
disability of the left knee or both knees.  

Therefore, with regard to the CUE claim the Board would first 
rule that there was no claim for service connection for a 
knee disability pending in October 1968.  Even assuming 
administrative practices called for adjudicators to review 
the complete record and rule on service connection as to 
disabilities not specifically claimed, where such practices 
lead to the denial of service connection, they raise 
fundamental due process considerations of notice and 
opportunity to present evidence or argument prior to 
adjudicative determinations.  For example, the claim form 
requests that the claimant report inservice and post service 
treatment for disabilities for which service connection is 
claimed.  If a claimant does not list a disability, he or she 
is extremely unlikely to report treatment for that disorder.  

Furthermore, the notice provided the claimant was ambiguous 
as to whether it addressed only the disabilities he claimed 
or whether it also was a final adjudication of a claim he had 
not filed, and if so what his rights were.  The first 
sentence of the notice states "[y]our disability 
compensation claim has been carefully considered."  That 
claim involved only four identified disabilities none 
included a disability for either knee.  The notice then 
states his claim was denied.  It further goes on to expressly 
address the four disabilities that the veteran listed on his 
claim and adds a "knee condition."  Proper notice of a 
determination is a prerequisite for a final and binding 
denial of a claim for VA benefits.  See, e.g., 38 U.S.C.A. 
§ 7105(b)(1),(d) (West 1991).  The Board finds the notice was 
defective in that it could be read as addressing only the 
disabilities for which he had expressly claimed service 
connection.  Moreover, it did not expressly tell the claimant 
that if the RO denied service connection for a disability he 
did not claim, he could or should exercise his appellate 
rights in order to protect future claims.  For these reasons 
the Board therefore finds that there was no claim pending in 
October 1968 for a knee disability; there was no basis for 
adjudication; and the veteran did not receive intelligible 
notice of the denial of the issue adjudicated.  Thus, the 
October 1968 determination was not final.  Only "final and 
binding" determinations are subject to challenge on the 
basis of RO CUE.  See 38 C.F.R. § 3.105(a).  Since there can 
be no valid CUE claim for the October 1968 denial of service 
connection for knee disability, the Board dismisses the 
claim.

Under the authority of Holbrook v. Brown, 8 Vet. App. 91 
(1995), the Board will also rule in the alternative that, 
even assuming a claim was pending and was properly subject to 
adjudication, the Board finds that the evidence supported a 
denial of service connection for bilateral knee disability in 
October 1968.

The veteran concedes that knee disability preexisted service 
(his October 1999 written CUE claim contends the evidence 
warranted service connection by aggravation), and in any 
event Dr. H.P.'s August 1965 letter describing "discomfort 
in both knees on prolonged activity for as long as [the 
veteran] can remember" is clear and unmistakable evidence 
rebutting the presumption of soundness for both knees.  38 
C.F.R. 3.304(b).  The letter included detailed pre-service 
clinical findings of the knees over time, and described 
symptoms as being "brought on by prolonged activity such as 
being on his feet," conditions which are clearly consistent 
with military service.  

The few service medical records of knee complaints describe 
problems with kneeling and squatting, and a history of sore 
knees and perhaps a history of locking or effusion (the 
notation in unclear), but include no clinical findings or 
diagnosis of a worsening of an underlying condition.  
Clinical evaluation of the knees at discharge from service 
was normal.  Since there is no showing of an increase in 
disability for either knee during service, the presumption of 
aggravation was not for application in adjudication of the 
claim for service connection for knee disability.  The RO's 
finding that the veteran's knee condition preexisted his 
entry into service, and its implied finding that it was not 
aggravated by service, was entirely consistent with the 
medical evidence of record as of October 1968.  Neither the 
evidence nor the contentions associated with the claims file 
at that time would justify a finding of service connection 
for knee disability, and certainly there was no evidence or 
error that when called to the attention of later reviewers 
compels the conclusion, with which reasonable minds could not 
differ, that the result would have been manifestly different 
but for any claimed "error." 

The Board acknowledges the further contention of the 
veteran's representative that the RO's failure to provide the 
veteran with a VA compensation examination of the knees in 
conjunction with his claim was a breach of VA's duty to 
assist in the claim.  On this point, the Board notes that the 
veteran had submitted no claim or contention on the issue of 
service connection for disability of the knees, and there was 
no evidence supporting a claim of service connection, so that 
the decision not to afford the veteran a VA examination on 
this issue was justified.  Finally, even presuming there was 
a duty to assist in the development of the claim (after all, 
for some reason the RO had decided to adjudicate the issue), 
a mere breach of a duty to assist, and particularly a failure 
to provide an adequate VA examination, is not the type of 
"grave procedural error" that would vitiate the finality of 
a final RO decision, or the type of error that would be a 
valid basis for a CUE claim.  See Cook v. Principi, 258 F.3d 
1311 (Fed. Cir. 2001).  This is particularly so in the 
present case since, as of October 1968, there was no 
contention, medical evidence, or lay evidence indicating a 
need for a VA examination of the veteran's knees. 

For the foregoing reasons, the Board finds that, assuming the 
decision was final,  there was no CUE in the October 1968 
rating decision denying service connection for knee 
disability, whether construed as a denial of service 
connection for bilateral knee disability or unilateral knee 
disability.  38 C.F.R. § 3.105(a).


ORDER

The October 1968 RO rating decision denying service 
connection for left shoulder disability contains CUE.  The 
Board reverses this decision to a GRANT of service connection 
for left shoulder disability.

The October 1968 RO rating decision denying service 
connection knee disability is not final;  the Board dismisses 
the claim of CUE in this decision.
 


		
	Richard B. Frank
	Member, Board of Veterans' Appeals


 

